Opinion filed August 30, 2019




                                       In The

        Eleventh Court of Appeals
                                   __________

                                No. 11-19-00242-CR
                                    __________

                 JORDAN ASHLEY BENTON, Appellant
                                          V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 42nd District Court
                             Taylor County, Texas
                         Trial Court Cause No. 27710A


                      MEMORANDUM OPINION
      Jordan Ashley Benton has filed an untimely notice of appeal in this cause.
She attempts to appeal from an order of deferred adjudication for the offense of
possession of heroin. We dismiss the appeal.
      The documents on file in this case indicate that the trial court entered the order
of deferred adjudication on May 17, 2019. Pursuant to Rule 26.2(a) of the Texas
Rules of Appellate Procedure, a notice of appeal is due to be filed either (1) within
thirty days after the date that sentence is imposed or suspended in open court or an
appealable order is entered or (2) if the defendant timely files a motion for new trial,
within ninety days after the date that sentence is imposed or suspended in open court.
A notice of appeal must be in writing and filed with the clerk of the trial court.
TEX. R. APP. P. 25.2(c)(1).              The documents on file in this court reflect that
Appellant’s pro se notice of appeal was filed in the district clerk’s office on July 26,
2019, seventy days after the trial court entered the order deferring the adjudication
of her guilt and placing her on deferred adjudication community supervision. The
district clerk’s office indicated that no motion for new trial was filed in this cause.
Appellant’s notice of appeal was therefore due on June 17, 2019. Absent a timely
filed notice of appeal or the granting of a timely motion for extension of time, we do
not have jurisdiction to entertain this appeal. Slaton v. State, 981 S.W.2d 208, 210
(Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522–23 (Tex. Crim. App.
1996); Rodarte v. State, 860 S.W.2d 108, 110 (Tex. Crim. App. 1993).
        On July 26, 2019, when the appeal was filed in this court, we notified
Appellant by letter that the notice of appeal appeared to be untimely and that the
appeal may be dismissed for want of jurisdiction. We requested that Appellant
respond to our letter and show grounds to continue. Appellant has not filed a
response showing grounds upon which this appeal may proceed.
        We dismiss this appeal for want of jurisdiction.


August 30, 2019                                                             PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1
Willson, J., not participating.

        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2